      Case 2:21-cv-01213-SMB Document 21 Filed 08/17/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   KeyState Holdings LLC,                            No. CV-21-01213-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   keystateholdings.com,
13                  Defendant.
14
15          Pending before the Court is Plaintiff’s Renewed Motion to Proceed In Rem and for
16   Publication. (Doc. 19.) This is a case in which Plaintiff KeyState Holdings LLC, a Nevada

17   company, is suing for trademark infringement due to an unauthorized website that it alleges
18   wrongfully uses its name and is intentionally misleading consumers by masquerading as

19   Plaintiff. Plaintiff previously filed a motion seeking to proceed in rem and to serve

20   Defendant via publication. As authority for such action, Plaintiff’s previous motion cited
21   to 15 U.S.C. § 1125(d)(2) which reads in pertinent part:
22
            (A) The owner of a mark may file an in rem civil action against a domain
23          name in the judicial district in which the domain name registrar, domain
24          name registry, or other domain name authority that registered or assigned the
            domain name is located if—
25                (i) the domain name violates any right of the owner of a mark
26                registered in the Patent and Trademark Office, or protected under
                  subsection (a) or (c); and
27                (ii) the court finds that the owner—
28
      Case 2:21-cv-01213-SMB Document 21 Filed 08/17/21 Page 2 of 3



 1                        (I) is not able to obtain in personam jurisdiction over a person
 2                        who would have been a defendant in a civil action under
                          paragraph (1); or
 3                        (II) through due diligence was not able to find a person who
                          would have been a defendant in a civil action under paragraph
 4
                          (1) by—
 5                                (aa) sending a notice of the alleged violation and intent
                                  to proceed under this paragraph to the registrant of the
 6
                                  domain name at the postal and e-mail address provided
 7                                by the registrant to the registrar; and
                                  (bb) publishing notice of the action as the court may
 8                                direct promptly after filing the action.
 9          In a hearing on Plaintiff’s original motion, Judge McNamee found that Plaintiff’s
10   request to proceed in rem and to serve the Defendant by publication could not yet be
11   granted because Plaintiff had not yet shown sufficient evidence of its efforts to serve the
12   Defendant under 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa) nor had enough time passed for the
13   Court to be assured that such efforts had failed. (Doc. 17 at 3 (citing Lucent Techs., Inc. v.
14   Lucentsucks.com, 95 F. Supp. 2d 528, 532-33 (E.D. Va. 2000).) Now, armed with
15   additional evidence of its efforts to serve and with Defendant’s continued silence, Plaintiff
16   renews its request to serve by publication and to proceed in rem. In light of Plaintiff’s new
17   evidence, the Court authorizes Plaintiff to attempt service by publication.
18          However, the Court finds that further proceedings in rem ought not be authorized
19   until service by publication has been attempted. To proceed in rem, a plaintiff must show
20   was unable to locate the defendant, even “through due diligence[.]” 15 U.S.C. §
21   1125(d)(2)(A)(ii)(II). The statute further states that to show due diligence a plaintiff must
22   send notice to the registrant “at the postal and email address provided…and…publish[]
23   notice of the action as the court may direct…”Id.
24          In rem proceedings are conditioned upon Plaintiff’s showing of due diligence, and
25   due diligence requires Plaintiff show attempted service both by “postal and email address”
26   and by “publishing notice.” Until the authorized publication is attempted and fails, the
27   Court cannot find that KeyState Holdings LLC has met the statutory requirements to
28   proceed in rem. Plaintiff may refile its request once service by publication has been


                                                 -2-
      Case 2:21-cv-01213-SMB Document 21 Filed 08/17/21 Page 3 of 3



 1   attempted.
 2          Accordingly,
 3          IT IS ORDERED that Plaintiff’s Request for Service by publication is granted.
 4   Plaintiff shall publish a notice of the action in at least one issue of The Record Reporter
 5   newspaper within 15 days after entry of this Order and that a declaration be filed on by
 6   Plaintiff no later than 20 days after the entry of this Order, describing the steps that have
 7   been taken to comply with this Order.
 8          IT IS FURTHER ORDERED that Plaintiff’s Motion to Proceed In Rem is denied
 9   without prejudice. Plaintiff may, if it chooses, refile its motion no sooner than 21 days after
10   notice of this action is served by publication.
11          Dated this 17th day of August, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
